Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks page 6, filed 12/23/2021, with respect to claims 5-8 and 13-16 have been fully considered and are persuasive.  The 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph rejection of claims 5-8 and 13-16 has been withdrawn. 

Applicant's arguments (Remarks pages 7-10) filed 12/23/2021 have been fully considered but they are not persuasive. 
For claim 1, the applicant argues that the newly amended claim limitation “the downlink data is rate-matched to be not mapped on the control channel resource" is not disclosed by the combination of “Downlink control signaling design for shorten TTI.” (R1-164160 of record, hereinafter D1) in view of Astley et al. (US 20170251466 A1).

	The examiner respectfully disagrees. The combination of D1 and Astley et al., specifically D1 disclose the newly amended limitation as following: the downlink data (see page 3 figure 2 and page 3 last paragraph – page 4 first paragraph; the scheduled transmission of S-PDSCH (which is scheduled and notified to UE, through as on page 2 “Proposal 1”) is “downlink data”) is rate-matched to be not mapped on the control channel resource (see page 3 figure 2 and page 3 last paragraph – page 4 first paragraph; in the case that fast DCI indicates (via index / size) that S-PDCCH are to be scheduled / st paragraph (as clearly stated on page 4 last sentence of the 1st paragraph “A UE can derive the S-PDCCH REs to properly process the S-PDSCH reception according to the information”)

For claim 1, the applicant further argues (page 7 last paragraph through page 8 1st paragraph and page 10 of the Remarks) that the combination of D1 and Astley et al. does not disclose “wherein the indicator indicates whether a control channel resource among the plurality of control channel resources is unavailable for the downlink data”
	The examiner respectfully disagrees. The combination of D1 and Astley et al., specifically D1 disclose the wherein the indicator indicates whether a control channel resource among the plurality of control channel resources is unavailable for the downlink data (see page 3 last paragraph to page 4 first paragraph and page 2, table 2 “S-DCCH control region”; the fast DCI (“indicator”) indicates which REs in the S-PDCCH region (i.e. SCEE #1-#4 of fig. 2, corresponding to “the plurality of control channel resources”) were for used for S-PDCCH REs (e.g. SCEE #1, #2, #4 in fig. 2, corresponding to “a control channel resource”) and therefore not available / allowed for S-PDSCH st paragraph. The S-PDCCH control region size / index is clearly indicative of REs that are used for S-PDCCH (e.g. SCEE #1, #2, #4 in fig. 2, corresponding to “a control channel resource” and are therefore unavailable of S-PDSCH) as clearly stated on page 4 last sentence of the 1st paragraph “A UE can derive the S-PDCCH REs to properly process the S-PDSCH reception according to the information”. Furthermore, it is pointed out that the claim language recite that an indication is transmitted and not an explicit signal / information containing a recitation of control channel resources that are unavailable for downlink data.

For claim 1, the applicant further argues (page 8 and 9 of the Remarks) that the combination of D1 and Astley et al. does not disclose “transmitting information on a plurality of control channel resource on a higher layer signaling”
	The examiner respectfully disagrees. The combination of D1 and Astley et al., specifically Astley disclose transmitting information on a plurality of control channel resource on a higher layer signaling (see para. 0077, 0078, 0086, where it is clearly stated that the transmitted slow DCI (“information”), which may be provided by a higher layer (corresponding to “higher layer signaling” as in para. 0077 last sentence “slow control information (e.g., slow DCI), which may be provided using higher layer configuration”, and para. 0078 last sentence “frequency domain resource allocations, predefined and/or conveyed by the slow control information (e.g., slow DCI) including configuration by higher layers”), wherein transmission of slow DCI (“information”) is on PDCCH (“a rd paragraph; page 3; fig. 2 “RBs allocated by the slow DCI format”).
	
Independent claims 5, 9, and 13 were amended in the same way and the same argument were presented as claim 1, thus the above response is valid for independent claims 5, 9, and 13 as well. 

In regards to claim 7, the claim has been amended to recite “wherein in case that the indicator indicates the control channel resource is available for the downlink data, the downlink data is mapped on the control channel resource” As indicated in the Final Rejection dated 10/26/2021, the claim was interpreted / rejected in the same way as they currently amended / presented. Therefore, for claim 7, the combination of D1 and Astley, specifically D1 discloses wherein in case that the indicator indicates that the control channel resource is available for the downlink data (see figure 2, “RBs allocated by the slow DCI format” and #3, Unused CCE in S-PDCCH 
Claim 15 recites and has been amended in the same way as claim 7 above, therefore the above response is valid for claim 15 as well.
  
In regards to claim 8, the claim has been amended to recite “wherein the downlink data is not mapped on other control channel resources” As indicated in the Final Rejection dated 10/26/2021, the claim was interpreted / rejected in the same way as they currently amended / presented. Therefore, for claim 8, the combination of D1 and Astley, specifically D1 discloses wherein the downlink data is not mapped on other control channel resources (see figure 2, “RBs allocated by the slow DCI format” and #3, Unused CCE in S-PDCCH region; page 3 last paragraph to page 4 first paragraph; the downlink data is transmitted only on unused REs of the S-PDCCH and not another control channel).


Arguments in regards to dependent claims 2-4, 6-8, 10-12, 14-16 also or further rely on the above arguments in regards to claim 1, which have been accordingly addressed above. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENAN CEHIC whose telephone number is (571)270-3120. The examiner can normally be reached Monday and Thursday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/Kenan Cehic/Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413